Citation Nr: 1734916	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-03 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for status post left knee ACL tear, with residual scars and quadriceps tendon rupture causing instability and flexion impairment, rated as 20 percent disabling for left knee degenerative joint disease and 10 percent disabling for limitation of left knee flexion prior to January 8, 2016, and as 40 percent disabling since January 8, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1997 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claims file was subsequently transferred to the RO in Indianapolis, Indiana.  

The Board observes that the Veteran was scheduled to attend a July 2017 video conference hearing before a Veterans Law Judge in Indianapolis, Indiana.  However, in a September 2016 statement, the Veteran reported that she lacked the ability to travel to attend the video conference hearing.  As a result, the Veteran indicated her intent to withdraw her hearing request.  38 C.F.R. § 20.704(e) (2016).

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, during a June 2010 VA examination, the examiner indicated that the Veteran's knee condition has caused her to not work since 1998.  Therefore, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and, as such, the Board has jurisdiction over it. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Increased Rating

The Board finds that a remand is required for another VA examination.  In an August 2017 Appellate Brief, the Veteran's representative contended that the Veteran's January 2016 VA examination did not perform adequate joint testing of the Veteran's left knee as required by recent federal case law holdings.  Specifically, the Court recently held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, there are insufficient findings in the examination reports of record needed to properly evaluate the Veteran's service-connected status post left knee ACL tear, with residual scars and quadriceps tendon rupture causing instability and flexion impairment in accordance with the Court's decision in Correia.  Therefore, remand is warranted for a new VA examination.

TDIU

Additionally, as indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  Here, as briefly stated above, the during a June 2010 VA examination, the examiner indicated that the Veteran's knee condition has caused her to not work since 1998.  The Board observes that the Veteran is currently service-connected for status post left knee ACL tear, with residual scars and quadriceps tendon rupture causing instability and flexion impairment, evaluated as 40 percent disabling.  Accordingly, while the Veteran does not meet the threshold criteria for entitlement to a TDIU, based on the record and the findings related to her unemployability, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  

Therefore, in light of Rice and the remand of the claim for an increased rating for the Veteran's status post left knee ACL tear, with residual scars and quadriceps tendon rupture causing instability and flexion impairment, currently evaluated as 40 percent disabling, the TDIU claim must be remanded because the claims are inextricably intertwined and must be considered together.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send VCAA notice for a TDIU and any related development (such as a VA Form  21-8940).

2.  Associate with the record all updated VA and private treatment records, to include all associated outpatient clinics, pertaining to treatment of the Veteran, including that provided after January 2016.

3.  After all available evidence has been associated with the record, schedule the Veteran for a VA examination for her left knee with an appropriate clinician to determine the current nature and severity of her left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner must specify in the report that the claims files have been reviewed.  Following a review of the record, the examiner should comment on the following:

(a)  The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected left knee disability.  In particular, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

(b)  The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After the Veteran has undergone a VA examination for her left knee disability and after all available evidence has been associated with the record, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal.  The AOJ should take any additional development as deemed necessary.

5.  After the completion of the above and compliance with the requested actions have been ensured, the Veteran's left service-connected left knee disability and TDIU claims must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






